Citation Nr: 1203216	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-48 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for degenerative disc disease (DDD), at disc spaces L3-4 to L4-5.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1971 to May 1974 and from February 1976 to May 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This decision denied the Veteran's claim for an increased rating beyond 20 percent for the service-connected lumbar spine disability and also denied a claim for service connection for posttraumatic stress disorder (PTSD).

During the pendency of the appeal, in an April 2011 rating decision, the RO subsequently granted the Veteran's claim for service connection for PTSD, and assigned an initial disability rating of 30 percent, effective from October 17, 2007.  
The Veteran has not since appealed either the initial rating or effective date assigned for this disability, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2011).

Within one year of the decision, in April 2011, the Veteran's Attorney submitted a statement and other additional evidence concerning the severity of the service-connected psychiatric disability.  

Consideration has therefore been given to 38 C.F.R. § 3.156(b), which, in pertinent part, states that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Such is not the case here.  As indicated the issue on appeal was a claim for service connection for PTSD.  That issue was resolved when service connection was granted.  Put another way, there was no pending claim at the time the Veteran submitted his additional evidence.  Indeed, although he submitted this evidence, he made no indication that he wished to appeal the assigned rating, particularly by the filing of a necessary notice of disagreement (NOD) with the April 2011 rating decision.  

Nonetheless, the Veteran has at least raised a new claim for an increased rating for PTSD beyond 30 percent.  The issue of a rating higher than 30 percent for the service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA Compensation & Pension (C&P) Examination

The Veteran's service-connected lumbar spine disability (DDD) must be reexamined to reassess its severity.  The Board's review of his VA outpatient treatment records, along with statements by the Veteran's attorney, indicates the possibility of a worsening disability.  This includes neurosurgical consultations in March 2010 and March 2011, a March 2010 note referring to a potential 6 weeks of aggressive physical therapy in association with the neurosurgery consult, recent complaints of low back pain at level 9/10, and diagnoses of ankylosing spondylosis.  However, these more recent records do not provide sufficient medical findings, in and of themselves, to rate the Veteran's disabilities.  

The Board emphasizes that this appeal has been ongoing for several years, providing further reason for obtaining a reexamination.  The Veteran's last pertinent C&P examination was in April 2008, so almost four (4) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Moreover, the April 2008 VA examination is simply inadequate to determine the severity of the Veteran's low back disability.  

The examiner indicated that he was unable to provide an opinion regarding additional limitations due to flare-up without resorting to mere speculation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); see also 38 C.F.R. §§ 4.10 , 4.40, 4.45 (2011).  The examiner, however, did not explain the basis for his statement, nor is it apparent from a review of the evidence.  Such is another reason why a remand is necessary.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010). 

VA Treatment Records 

The claims file reflects that the Veteran currently receives treatment for his lumbar spine DDD through the VA Medical Center (VAMC) in Durham, North Carolina.  Any additional records from that facility should be obtained, as the claims file only includes treatment records from that provider dated up through March 2011, although there are indications of ongoing neurosurgical treatment.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected lumbar spine disability from the Durham VAMC for the period from March 2011 to the present.

2.  After completing the requested development in action paragraph #1, schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's lumbar spine disability.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected lumbar spine disability, as well as the severity of each symptom.  The examiner should report the range of motion measurements for the lumbar spine in degrees.  The examiner should also address whether the lumbar spine exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following:  (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbar spine disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability. 

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

